Citation Nr: 1236403	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  06-11 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include hiatal hernia with reflux and gastritis.

2.  Entitlement to a compensable disability rating for the service-connected urinary tract infection (UTI) disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi that in relevant part denied entitlement to compensable rating for a UTI disability and declined to reopen a previously-denied claim of service connection for hiatal hernia with reflux and gastritis.   

In August 2007 the Veteran testified in a hearing at the RO before an Acting Veterans Law Judge (AVLJ) who is no longer active with the Board; a transcript of her testimony is of record.  The Veteran has been advised that she is entitled to another hearing before a currently-active Member of the Board, but she responded in writing that she waives her right to an additional hearing and prefers the Board adjudicate her appeal based on the evidence of record.

In a January 2009 decision the Board among other things denied increased (compensable) rating for the UTI disability, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) and denied reopening of the claim for service connection for hiatal hernia with reflux and gastritis.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a memorandum decision in December 2010 that reversed the Board's finding that new and material evidence had not been received to reopen the previously-denied claim and remanded the issue to the Board for de novo review of the merits.  The Court also vacated the Board's decision regarding evaluation of the UTI disability and remanded the claim back to the Board for further consideration; the remainder of the Board's January 2009 decision was affirmed.

In June 2011 the Board remanded the case back to the RO for actions in compliance with the Court's decision.  


FINDINGS OF FACT

1.  A gastrointestinal disorder, to include hiatal hernia with reflux and gastritis, is not etiologically related to service.

2.  During the course of the period under review the Veteran has not had active urinary tract infections (UTIs) that required long-term drug therapy, hospitalizations or intermittent intensive management; she has exhibited a voiding dysfunction but such symptoms are not residual to her UTIs in service.


CONCLUSIONS OF LAW

1.  A gastrointestinal disorder, to include hiatal hernia with reflux and gastritis, is not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 

2.  The criteria for compensable rating for a UTI disability are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.115b, Diagnostic Code 7504 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied under the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The VA is required to assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The VA is required to notify a claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, the VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, the VA will attempt to obtain on behalf of the claimant.  In addition, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant be provided "at the time" of, or "immediately after," the VA's receipt of a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VA must also notify the claimant that, should service connection be awarded, a disability rating and an effective date for the award of benefits will be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, notice fully compliant with the VCAA was not provided to the Veteran prior to the June 2005 rating decision on appeal.  However, the Board finds there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice, and completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim based on all evidence of record.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  Moreover, the Board observes that no deficiencies in regard to the duty to notify were noted in the Court's memorandum decision in December 2010.

Turning to the Duty to Assist, the record reflects that service treatment records (STRs), service personnel records and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran was afforded a hearing before the Board in August 2007.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, at the hearing the AVLJ noted the basis of the prior determination and noted the elements of the claims that were lacking to substantiate the claim for benefits; specifically, the AVLJ elicited testimony regarding the history of the claimed gastrointestinal disorder and the symptoms of the service-connected urinary disability.  The AVLJ also sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim, such as additional treatment records not associated with the file.  Moreover, neither the Veteran nor her current representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate his claim for benefits (specifically, she described the circumstances of the disorders on appeal).  Thus, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the appeal based on the current record.  

The Veteran has been afforded appropriate medical examinations in regard to the claims on appeal.  The Board remanded both issues for VA examination, which was performed in December 2011; the Board has reviewed the examination reports and finds the RO substantially complied with the Board's remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).   

Neither the Veteran nor her current representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Thus, the Board will address the merits of the Veteran's appeal.

Entitlement to Service Connection

Applicable Statutes and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313, 1316; Jandreau, 492 F.3d 1372, 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. 498, 511. 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

Service treatment records (STRs) show the Veteran was treated for vomiting in July 1976; the clinical impression was gastritis.  In August 1976 she was treated for abdominal cramps with morning vomiting but without diarrhea, but no clinical impression was recorded.   In February 1978 she was treated for complaint of two months intermittent pain in the epigastric region with vomiting, and radiographical report showed an impression of moderate signs of gastritis.   She was treated for symptoms of nausea, vomiting and diarrhea in March 1982; the clinical impression was gastro-viral syndrome.

In a Report of Medical History in August 1982, executed in conjunction with her separation physical examination, the Veteran endorsed a history of frequent indigestion; the examiner made no comment.  The concurrent Report of Medical Examination shows clinical evaluation of the abdomen and viscera, as well as the mouth and throat, as normal.  

The Veteran had a VA medical examination in May 1984 in which she reported occasional abdominal pain, worse during periods of stress and not accompanied by nausea or vomiting.  She reported having had an upper gastrointestinal (UGI) series two years previously that was negative.  On examination the Veteran was found to be obese, without organomegaly or masses, and bowel sounds were normoactive.  The examination report is silent in regard to any current gastrointestinal diagnosis.  

A March 1994 VA treatment note shows current problems of diabetes mellitus, hypertension and gastroesophageal reflux disease (GERD).  The Veteran underwent an esophagogastroduodenoscopy (EGD) procedure in June 1994, and the discharge diagnosis in relevant part included esophageal reflux, mild gastritis and small hiatal hernia.

The Veteran had a VA medical examination in June 1994 in which she described a history of reflux, mainly at night.  She reported having been diagnosed with a hiatal hernia in June of that year.  She complained of increased indigestion and burning epigastric pain, bloated feeling and occasional vomiting.  Examination showed the abdomen to be protuberant without apparent organomegaly, masses or tenderness, bowel sounds were normoactive and there was no rebound tenderness.  The examiner's diagnosis was small hiatal hernia with reflux and mild gastritis.

VA treatment notes dated in September 1995 show continued treatment for GERD, being treated with medication (Zantac).

The Veteran had a computed tomography (CT) scan of the chest at VA in October 1995.  A coincidental finding was the presence of either a hiatal hernia or dilation of the distal esophagus; the impression was possible hiatal hernia and an esophagram was recommended to confirm this suspicion.

A VA medical certificate dated in August 1999 shows the Veteran to be on prescription medications including Tagamet, a medication for epigastric symptoms.  Similarly, a February 2000 letter from University Internal Medical Associates notes the Veteran was currently taking Tagamet for GERD.  A VA active medications list in November 2004 shows the Veteran to be currently taking Ranitidine for reflux; subsequent VA treatment records through October 2011 show continued prescription for the same medication.

The Veteran testified before the Board in August 2007 that she had constant stomach problems during service, which were the same symptoms that are now attributed to her diagnosed hiatal hernia.  For a period after service she was simply provided over-the-counter medications, but symptoms had been continuous since service.

The Veteran had a VA gastrointestinal examination in December 2011, performed by a physician who reviewed the claims file and treatment records.   The Veteran reported having had digestive problems in service continuously from basic training as manifested by nausea and vomiting with reflux.  The Veteran endorsed current symptoms of pyrosis (heartburn), reflux, nausea, regurgitation and resultant sleep disturbance.  The examiner noted that a current UGI series confirmed a present small hiatal hernia with moderate GERD.  

The examiner reviewed the Veteran's STR in detail, noting the Veteran's digestive complaints at the time and the medications prescribed.  The examiner stated that although the Veteran did have gastrointestinal complaints documented during service, there was no evidence of chronic complaints during service and specifically no evidence of GERD or hiatal hernia in service.  Thus, it is not likely that the current GERD and hiatal hernia had their onset in service or were caused of aggravated by service.  The Veteran did have onset of gastritis in service, as documented in STRs, but she did not have current gastritis on examination.

On review of the evidence above, the Board notes at the outset that the Veteran is diagnosed with GERD and hiatal hernia.  Thus, the first element of service connection - medical evidence of the claimed disability - is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between military service and the disability.  In this case, competent and uncontroverted medical opinion in the form of the VA examination reported cited above states the diagnosed GERD and hiatal hernia are not etiologically related to service; the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  

Conversely, the same VA examiner stated the Veteran's digestive symptoms in service were consistent with diagnosis of gastritis, but the Veteran was not shown to have current gastritis.  In regard to gastritis, it is not enough that a condition or injury occurred in service; there must be a disability resulting from that condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1993).  Existence of current disability must be shown by competent medical evidence.  Degmetich, 104 F.3d 1328.  "Current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection.   Chelte v. Brown, 10 Vet. App. 268 (1997).  In this case, although the Veteran is shown to have had gastritis in service, service connection is not available for that disorder since it is not currently present on examination.  (The Board notes that gastritis was diagnosed in June 1994, but this is an isolated diagnosis in a voluminous claims file and does not show a chronic disorder.)

 VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of her testimony before the Board, her correspondence to VA and her statements to various medical providers.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  In this case there is no dispute regarding the credibility of the Veteran's reported symptoms during service and after service, and indeed her subjective history was fully considered by the VA examiner in the opinion cited above.

However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability if it involves a complex medical issue.  Jandreau.  In this case the Veteran is shown to have had a number of different diagnosed digestive disorders during and after service, including gastritis, GERD and hiatal hernia.  While the Veteran is competent to report her digestive symptoms, she is not competent to distinguish between different diagnoses that may be responsible for those symptoms.  See Kahana, 24 Vet. App. 428; see also Jandreau, 492 F.3d 1372, 1376-77.  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Id.

In sum, the Board has found the Veteran does not have a digestive disorder that is due to or aggravated by service.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 

Evaluation of Disability

Applicable Statutes and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's urinary disability has been rated under the criteria of 38 C.F.R. § 4.115b, Diagnostic Code 7504 (chronic pylonephritis), which in turn is rated as a renal dysfunction or as a urinary tract infection (UTI), whichever is predominant.

The criteria for rating of renal dysfunction are based on albumin casts and resultant edema, to include requirement for dialysis.  See 38 C.F.R. § 4.115a.  As noted below, there is no indication the Veteran has symptoms ratable as renal dysfunction.

The rating criteria for UTI are as follows.   A rating of 10 percent is assigned with long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management.  A rating of 30 percent is assigned for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year) and/or requiring continuous intensive management.  See 38 C.F.R. § 4.115a.

38 C.F.R. § 4.115a also provides criteria for rating genitourinary disorders based on urinary frequency or obstructed voiding.  As noted below, the Veteran reports having symptoms of urinary frequency, but medical evidence shows such symptoms are not due to the service-connected UTIs.  Alternatively, the Veteran has not asserted, and the evidence of record does not show, that she has obstructed voiding.     

In any increased rating claim, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Evidence and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability on appeal.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disability.  

Of note, a June 2000 decision by the Board denied compensable evaluation for chronic urinary tract infections.

The instant claim for increased rating was received in August 2004.  The Board has considered evidence of severity of symptoms since August 2003, one year prior to receipt of the claim.  See 38 C.F.R. § 3.400.

A VA Female Clinic outpatient treatment note in August 2003 shows a current active problems list that does not include UTIs (uterine fibroids are the only genitourinary disorder listed), and the concurrent current medications list does not include any medications for UTIs.  

The Veteran presented to the VA Female Clinic in November 2003 stating she believed she had a UTI for the past two days.  The treatment note does not confirm an actual UTI and does not show any medications for a UTI.  Significantly, UTI was not added to her active problems list.

The Veteran had a VA genitourinary (GU) examination in October 2004 in which she reported having been treated at the urgent care clinic the previous night and two months before for UTIs, but the examiner checked the electronic treatment notes and noted that the treatment provided on those dates was for domestic violence complaints and respiratory complaints.  The Veteran complained of current pain in the low back and lower abdomen; she reported some urinary frequency but denied dysuria.  She denied recent treatment for UTIs.  Clinical examination showed tenderness to the left lower quadrant without rebound tenderness.  The examiner's diagnosis was UTIs, inactive.

Outpatient treatment notes by the VA Female Clinic in March 2004 through November 2005 show treatment inter alia for fibrocystic breasts and for uterine fibroids/condyloma, but again there is no mention in any of these treatment notes of current UTIs or current residuals of remote UTIs.

The Veteran called the VA clinic in June 2006 complaining of unspecified urinary problems; when the clinic attempted to call back to schedule an appointment the Veteran did not respond.  The Veteran presented the following day for scheduled appointments at various VA clinics (neurology and dermatology) but there is no indication she complained to the outpatient clinic or to the Female Clinic of urinary symptoms.   

The Veteran had a VA examination in July 2006 in which she reported frequent UTIs, although she was unable to specify how often; the examiner reviewed the Veteran's VA treatment record and found no clinical documentation of any UTIs.  The Veteran asserted she urinated 8-9 times per night and as often during the day.  She denied burning or urgency, hesitancy or decreased stream.  She endorsed some stress incontinence when coughing; she denied using pads but endorsed using tissue paper for absorption.  She denied hospitalizations for urinary tract problems or diagnostic tests/urinary tract investigations.   She also denied kidney stones, nephritis, catheterizations or malignancies.  She was noted to be an insulin-dependent diabetic.  Clinical examination was essentially normal.  The examiner concluded that the Veteran had symptoms of urinary frequency and urgency that could be related to medications including lasix and also to her diabetes, but there was no evidence of ongoing chronic UTIs at the present time.  

The Veteran testified before the Board in August 2007 that at the time she initially filed her claim for service connection she was having UTIs every 3-6 months, but since she was having concurrent respiratory tract infections the UTIs were not documented because the antibiotics that were prescribed for the respiratory tract infections were intended to address the UTIs as well.  The problems actually resolved about a year before the hearing (i.e., in approximately 2006) but had been present from the time of filing until then. 

The Veteran was treated at the VA urology clinic in June 2008 for reported voiding symptoms.  The Veteran complained of difficulty times several years with urinary frequency, urgency, and stress- and urge-incontinence requiring the use of pads.   She denied active UTIs for the past 1-2 years, although she felt on several occasions that she was having a UTI but was told that antibiotics that had been prescribed for respiratory infection would address both problems.  A urinalysis earlier that year had been normal.  She had not been on medications previously and had not been seen by a urologist.  Clinical examination was grossly normal.  The urologist's assessment was urge and stress urinary incontinence with frequency and nocturia.  The urologist prescribed Ditropan and recommended that she undergo a renal ultrasound prior to her return visit.  Also, the Veteran was scheduled for a cystoscopy, which might alleviate the symptoms.

Thereafter, a follow-up treatment note by the VA urology clinic in April 2009 shows the trial Ditropan had not fully alleviated the Veteran's mixed urinary incontinence.  The Veteran was not interested in surgery, and her medication was changed in an effort to relieve her symptoms, described as continued leakage with activities.  VA medication records through October 2011 show prescription of tolterodine tartrate to be taken daily for urinary control.

The Veteran had a VA GU examination in December 2011, performed by a physician who reviewed the claims file and treatment records.  The examiner noted that UTIs had been diagnosed in service that that stress incontinence had been diagnosed 14 years previously (i.e., in approximately 1997).  The Veteran stated he last episode of UTI had been approximately 5 years ago (i.e., approximately 2006).  The Veteran endorsed a voiding dysfunction that began when she passed her 40th birthday and was associated with urine leakage requiring pads that needed to be changed 2-4 times per day; the voiding dysfunction was also associated with increased  urinary frequency of daytime voiding at 2-3 hour intervals and nighttime wakening 5 or more times to void.  There was no clinical history of urethral or bladder calculi or surgery.  There was no clinical history of medication for reported recurrent bladder or urethral infections.  The examiner noted that urinalysis was negative except for elevated glucose related to diabetes mellitus.  

The examiner stated, after reviewing claims file and considering the Veteran's lay statements as well as the clinical evidence on examination, that the Veteran did not have a current UTI or any signs or symptoms of a UTI.  The Veteran had no renal dysfunction, and her only laboratory abnormality was related to diabetes.  The examiner stated the Veteran's urinary stress incontinence was not due to or caused by UTIs in service but rather had occurred as she got older and is quite common in women as they age. 

On review of the evidence above, the Board notes at the outset that the Veteran is not shown to have had any active UTIs during the course of the period under review that that required long-term drug therapy, hospitalizations or intermittent intensive management.  Thus, the criteria for compensable rating under Diagnostic Code 7504 are not met.

The Veteran's primary urinary complaint has been a voiding dysfunction.  However, competent and uncontroverted medical opinion of record, in the form of the VA examination cited above, states the voiding dysfunction is not a residual of the Veteran's UTIs in service, but rather is a natural consequence of aging.  As noted above, the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  

The Board acknowledges that when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  In this case, however, the opinion of the VA examiner clearly states that voiding symptoms are not associated with the service-connected disability, so the circumstance cited in Mittleider is not shown.

Turning to lay evidence, the Veteran asserts that she had active UTIs during the period prior to 2006 that were not documented because the symptoms were being addressed by antibiotics prescribed for other concurrent infections.  The Veteran is competent to report symptoms and treatment, but once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. 465 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Board finds the Veteran's account of having had multiple UTIs, treated but undocumented, to be not credible.  It is not consistent with standard clinical practice for a VA practitioner to have observed an active infection in one area of the body (in this case, a UTI) and not made some notation in the treatment record, even if such infection was being treated with medications for a concurrent infection in another part of the body.  There were only two instances in which the Veteran is documented to have actually complained of a current active UTI (November 2003 and October 2004) and on neither occasion was an active UTI documented in the clinical record.  

The criteria for compensable rating are not shown during any definable period during the course of the appeal, so "stated ratings" are not for application.   Hart, 21 Vet. App. 505.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability on appeal, as she has described no urinary functional impairments that are not specifically incorporated in the schedular criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability on appeal, and referral for consideration of extraschedular rating is not warranted.

The Court has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case, the Veteran has not alleged that her UTI disability renders her unemployable.  Moreover, in the December 2010 memorandum decision, the Court affirmed the Board's denial of the Veteran's TDIU claim.  As such, a claim for TDIU is not raised by the rating issue on appeal.

The evidence in this case preponderates against the claim, and the benefit-of-the-doubt rule is consequently not applicable.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for a gastrointestinal disorder, to include hiatal hernia with reflux and gastritis, is denied.

A compensable disability rating for the service-connected UTI disability is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


